                                                                                            FILED
                                                                                   2021 May-27 PM 08:14
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

ROY S. MOORE,                                 )
Plaintiff,                                    )
                                              )
                                              )      Case No. 4:19-cv-1855
v.                                            )
                                              )
GUY CECIL, et. al.                            )
Defendants                                    )



                   Plaintiff’s Response to Court’s 5/18 Order

      Plaintiff respectfully submits the following in response to the Court’s May 18,

2021 order denying both Plaintiff’s and Defendants’ motions. First, purely for the

sake of candor before the Court, Plaintiff’s motion for reconsideration and/or

interlocutory appeal (Doc. 66) did not seek to “recertify” the issue that Plaintiff

understood to be certified by the Court in its March 31, 2021 order, to wit:

      In a defamation case filed by a public figure or public official, must the
      plaintiff plead facts that would establish that the defendant either
      intended to communicate the defamatory meaning of a word or knew
      of the defamatory meaning and was reckless in regard to it?

Doc. 62 at 2. Plaintiff understood the Court to have certified this question of law

itself for interlocutory appeal. However, as Plaintiff explained in his motion for

reconsideration and/or interlocutory appeal, we do not disagree with the question of




                                          1
law which this Court and five other Federal Circuit Courts have accepted. Doc. 66

at 13. Plaintiff also pointed out that this was consistent with Alabama law. Id.

      Plaintiff instead disagreed with the Court’s application of this question of law

to Plaintiff’s pleadings and sought in his motion to have the Court’s application of

the law to the facts certified for interlocutory appeal instead. While the Court would

have been completely within its power to have still denied granting certification on

this issue, Plaintiff respectfully submits that, by construing Plaintiff’s motion as one

for “recertification” of the question of law found in the March 31 Order (which

Plaintiff acknowledged as the correct question of law in his motion), the Court has

summarily rejected Plaintiff’s requests for certification of an interlocutory appeal on

the Court’s application of that question of law, the Court’s intentional infliction of

emotional distress analysis, the role of motive and ill will to actual malice, and the

Court’s dismissal of the digital ad and the other quotations from the mall ad.

      Additionally, because of the Court’s intervening May 18, 2021 order, Plaintiff

did not have a chance to reply to Defendants’ motion (Doc. 69) and response (Doc.

70). While the Court denied all relief, Defendants’ response displays a disrespect not

only for Plaintiff but also for this honorable Court. On page 11, Defendants stated:

“assuming, for the sake of argument, that Moore was not soliciting sex from Wendy

Miller when he approached her at the Gadsden Mall (he was).” Doc. 70, (emphasis

added). Defendants now assert before this Court that Plaintiff was soliciting sex from


                                           2
Wendy Miller despite having argued that their “TV Ad did not say that Moore

solicited sex from Miller.” Doc. 33 at 7. As the Court said in its first Memorandum

Opinion, “what Defendants thought Moore wanted from Miller is not the test.” Doc.

45 at 47. Defendants assert this despite the fact that the ad says: “‘Moore was

actually banned from the Gadsden Mall . . . for soliciting sex from young girls.’ One

he approached ‘was 14 and working as Santa’s helper [Miller].’” In a case where

Defendants’ reckless disregard for the truth is on trial, it is striking just how fast and

loose with the truth Defendants are willing to be in this litigation.

      This brand of litigation tactic has only served to make a complicated legal

issue much more difficult on the parties and the Court (at the pleading stage before

any discovery has been taken). This has not been a one-time occurrence, but rather

a pattern of practice. Also in their last response, Defendants argue that they could

not possibly have linked the dismissed quotations to the defamatory statement that

Plaintiff was “actually banned from the Gadsden Mall . . . for soliciting sex from

young girls.” Doc. 70 at 21. In fact, they go so far to as say, “even if the final three

quotations could be read and were intended to be read in combination with the

quotation . . . each cited to a new story that referenced Moore’s misconduct at the

mall.” Id. at 22 (emphasis original). The fact that Defendants cited the articles they

intentionally took quotes out of context from is inconsequential. As the Court has

said, “the test is whether Defendants changed the story.” Doc. 45 at 47. And by


                                            3
pairing the quotations in a themed “mall ad” where every background image is of a

mall scene and the only quotation directly referencing a mall is “Moore was actually

banned from the Gadsden Mall . . . for soliciting sex from young girls,” Defendants

not only changed the stories, but created their own. All of the quotations were part

and parcel of the overall defamatory TV ad which is exactly how Plaintiff plead the

issue from the very beginning: as a “deliberately constructed maze of lies and

deception.” Doc. 1 at 8. Plaintiff maintains that the mall ad, as a whole, is actionable

defamation.

      Nevertheless, Plaintiff respects the Court’s decision to split the quotations up

and looks forward to continuing the discovery process and moving along this

remaining portion of the case. Plaintiff recognizes that this has been a particularly

complicated pleadings process for all involved due to the nature of the facts and legal

issues.

                                   CONCLUSION

      Plaintiff will assume that the dismissal of Guy Cecil, Priorities USA, and

Bully Pulpit Interactive is not a final judgment until the Court “determines that there

is no just cause for delay,” and a final judgment has been entered in a separate

document, but until then, said order may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities. See




                                           4
Fed. R. Civ. P. 54, 58. Should the Court enter a final judgment as to those parties’

dismissal, Plaintiff will pursue immediate direct appeal.



             /s/ Melissa L. Isaak
             Melissa L. Isaak
             The Isaak Law Firm
             2815B Zelda Road
             Montgomery, AL 36106
             Tel.: (334) 262-8200
             Fax: (334) 819-4072
             melissa@protectingmen.com

             Larry E. Klayman (admitted pro hac vice)
             Klayman Law Group
             7050 W. Palmetto Park Road, #15-287
             Boca Raton, FL 33433
             (561) 558-5336
             leklayman@gmail.com

             Attorneys for Plaintiff




                                          5
                           CERTIFICATE OF SERVICE


      I hereby certify that on May 25, 2021, I filed a copy of the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.



Barry A Ragsdale
Meghan S. Cole
Sirote & Permutt, P.C.
2311 Highland Avenue South
Birmingham, AL 35205

Marc E. Elias (admitted pro hac vice)
Perkins Coie LLP
700 13th St. NW, Suite 600
Washington, D.C. 20005

William B. Strafford (admitted pro hac vice)
Perkins Coie LLP
1201 Third Ave., Suite 4900
Seattle, WA 98101


                                                    /s/ Melissa L. Isaak
                                                    Melissa L. Isaak




                                         6
